Citation Nr: 1035450	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  10-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from December 1944 to October 1945 
and also served with the Regular Philippine Army from October to 
November 1945.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2009 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has forfeited his entitlement to receiving VA 
benefits.  


CONCLUSION OF LAW

The Veteran is barred from receiving a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 6103 
(West 2002); 38 C.F.R. §§ 3.901, 3.905 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In this case, it is the law, and not the facts, that are 
dispositive of the appeal.  Thus, the Board finds that the duties 
to notify and assist under the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has 
held that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Further, VA has no duty to assist the Veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368.

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine Veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).  Section 1002, which addresses Payments to 
Eligible Persons Who Served in the United States Armed Forces in 
the Far East During World War II, provides that the Secretary may 
make a payment from the compensation fund to an eligible person 
who, during the one-year period beginning on the date of the 
enactment of this Act, submits to the Secretary a claim for 
benefits under this section.  See Section 1002(c)(1).  Section 
1002(d) provides that an eligible person is any person who--(1) 
served--(A) before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; or (B) in the Philippine Scouts under section 14 
of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 
538); and (2) was discharged or released from service described 
in paragraph (1) under conditions other than dishonorable.

The Board finds that the Veteran is not entitled to a one-time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
Board acknowledges that the Veteran meets the aforementioned 
service requirements.  The record documents that the Veteran's 
right to VA benefits have been forfeited based on a finding of 
fraud, however.  See February 1993 Compensation and Pension 
Service decision.  See also May 2003 and August 2007 Board 
decisions.  In the absence of evidence that the Veteran's 
forfeiture of VA benefits based on a finding of fraud has been 
revoked (or should be revoked), the Board finds that the claim to 
entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund must be denied as a matter of law.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that where law, 
and not the evidence, is dispositive, the appeal should be 
terminated for lack of legal merit or entitlement).  


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


